Case 2:20-cv-10194-AB-AGR Document 21 Filed 03/23/21 Page 1 of 4 Page ID #:77




 1   CENTER FOR DISABILITY ACCESS
     Ray Ballister Jr., Esq., SBN 111282
 2   Russell Handy, Esq., SBN 195058
 3   Dennis Price, Esq., SBN 279082
     Amanda Seabock, Esq., SBN 289900
 4   8033 Linda Vista Road, Suite 200
     San Diego, CA 92111
 5   (858) 375-7385; (888) 422-5191 fax
 6   amandas@potterhandy.com
     Attorneys for Plaintiff
 7
     Igor Korbatov (SBN 136773)
 8   ikorbatov@ifklaw.com
 9   Lauren M. Korbatov (SBN 307451)
      lkorbatov@ifklaw.com
10   ISRAEL, FRIEDBERG, & KORBATOV, LLP
     421 South Beverly Dr., Floor 5
11
     Beverly Hills, CA 90212
12   Telephone: (310) 278-7001
     Facsimile: (310) 878-8336
13   Attorneys for Defendant
     9601 Santa Monica, LLC
14
15   Javad Navran (SBN 321159)
      joe@navranlaw.com
16   Aasim M. Ghaznavi (SBN 331320)
      aasim@navranlaw.com
17
     NAVRAN LAW, APLC
18   23832 Rockfield Blvd, Suite 260
     Lake Forest, CA 92630
19   Telephone: (949) 316-2647
     Facsimile: (949) 449-8656
20
     Attorneys for Defendant
21   Rockstar Kids LLC
22
23
24
25
26
27
28



     Joint Stipulation       -1-                    2:20-cv-10194-AB-AGR
Case 2:20-cv-10194-AB-AGR Document 21 Filed 03/23/21 Page 2 of 4 Page ID #:78




 1
                               UNITED STATES DISTRICT COURT
 2                            CENTRAL DISTRICT OF CALIFORNIA
 3   BRIAN WHITAKER,                      )          Case No.: 2:20-cv-10194-AB-AGR
                                          )
 4          Plaintiff,                    )          JOINT STIPULATION FOR
     v.                                   )          DISMISSAL PURSUANT TO
 5                                        )
     9601 SANTA MONICA, LLC, a California )          F.R.C.P. 41 (a)(1)(A)(ii)
 6   Limited Liability Company; and       )
     ROCKSTAR KIDS LLC, a California      )
 7   Limited Liability Company,
                                          )
            Defendants.                   )
 8
 9          Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and between the
10   parties hereto that this action may be dismissed with prejudice as to all parties; each
11   party to bear his/her/its own attorneys’ fees and costs. This stipulation is made as the
12   matter has been resolved to the satisfaction of all parties.
13
14   Dated: March 23,2021             CENTER FOR DISABILITY ACCESS
15
16                                     By:   /s/ Amanda Seabock
                                             Amanda Seabock
17                                           Attorneys for Plaintiff
18
19   Dated: March 23,2021             ISRAEL, FRIEDBERG, & KORBATOV, LLP
20
21
22                                     By:    /s/ Lauren M. Korbatov
23                                            Igor Korbatov
                                              Lauren M. Korbatov
24                                            Attorneys for Defendant
                                              9601 Santa Monica, LLC
25
26
27
28



     Joint Stipulation          -2-                           2:20-cv-10194-AB-AGR
Case 2:20-cv-10194-AB-AGR Document 21 Filed 03/23/21 Page 3 of 4 Page ID #:79




 1   Dated: March 23,2021         NAVRAN LAW, APLC
 2
 3
 4                                By:   /s/ Javed Navran
 5
                                        Javad Navran
                                        Aasim M. Ghaznavi
 6                                      Attorneys for Defendant
                                        Rockstar Kids LLC
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Joint Stipulation      -3-                      2:20-cv-10194-AB-AGR
Case 2:20-cv-10194-AB-AGR Document 21 Filed 03/23/21 Page 4 of 4 Page ID #:80




 1                             SIGNATURE CERTIFICATION
 2
 3   I hereby certify that the content of this document is acceptable to Lauren M. Korbatov,
 4   counsel for 9601 Santa Monica, LLC and Javad Navran, counsel for Rockstar Kids LLC,
 5   and that I have obtained authorization to affix their electronic signature to this
 6   document.
 7
 8   Dated: March 23, 2021           CENTER FOR DISABILITY ACCESS
 9
10                                  By:    /s/ Amanda Seabock
                                           Amanda Seabock
11                                         Attorneys for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Joint Stipulation        -4-                          2:20-cv-10194-AB-AGR
